PER CURIAM.
Appellant seeks review of his convictions and sentences for trafficking in methamphetamine, possession of cannabis, and possession of drug paraphernalia. Appellant raises four issues on appeal, including a claim that the trial court erred in failing to renew the offer of conflict free counsel at sentencing and resentencing as required by Florida Rule of Criminal Procedure 3.111(d)(5). The state properly concedes that the court erred, warranting reversal of Appellant’s sentence. Parker v. State, 539 So.2d 1168 (Fla. 1st DCA 1989); Kepner v. State, 911 So.2d 1256 (Fla. 4th DCA 2005). Therefore, Appellant’s sentences are VACATED and the cause is remanded for resentencing. We affirm the remaining claims without further comment.
WOLF, HAWKES and WETHERELL, JJ., concur.